UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NORTHEAST REGIONAL COUNCIL OF
CARPENTERS, et al.,
Civil Action No. 18-8395 (MAS) (DEA)

Plaintiffs,

v. MEMORANDUM ORDER
RDM CONSTRUCTION,
SANDY HOOK lNTERIORS,

Defendants.

 

 

This matter comes before the Court upon the Petition to Cont`irm Arbitration Award
submitted by Northeast Regional Council of Carpenters, Northeast Carpenters Funds and the
Trustees thereof (“Petitioners”). (Pet., ECF No. l.) RDM Construction (“RDM”) and Sandy Hook
Interiors (“Sandy Hook”) (collectively, “Respondents”) did not respondl The Court has carefully
reviewed the Petition and Motion and notes that Petitioners seek to bind RDM to obligations under
a contract it had not yet signed when the obligation arose. Specit`ically, RDM was not a signatory
to the Collective Bargaining Agreement until 201 l but the contribution at issue arose during 2008-
2009. (Short Forrn Agreement 55, ECF No. l, Ex. B. at 541.) The reeord, however, does not explain
why RDM is responsible for contribution to the Funds during that period aside from the arbitrator’s
conclusion that RDM and Sandy Hook are alter-egos. (Arb. Award & Order, ECF No. l, Ex. D at
71-75.) In addition, the Arbitration Award & Order reflects that “due notice of the hearing Was
issued to the Employers” but did not contain service details. (]d. at 71.) Finally, Petitioners failed

to submit a brief pursuant to Local Civil Rule 7.1. Here, the submissions in support of the Petition

 

1 As certain exhibits do not contain page numbers, the Court cites to the page numbers generated
by the ECF system.

and Motion do not adequately demonstrate that Petitioners are entitled to relief. Because the Court
lacks adequate documentation and a brief in support of this Motion, the Court cannot find good
cause to grant the requested relief. Accordingly,

IT IS on this Li_tf day of November 2018, ORDERED that:

1. Petitioners’ Motion to Confirm Arbitration Award (ECF No. l) is denied without
prejudice.
2. By December 26, 2018, Petitioners may file a renewed motion with appropriate

supporting documentation and a supporting brief.2

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT .IUDGE

 

2 Petitioners’ renewed motion papers must include proof of service for the January 25, 2018
arbitration hearing and proof of service for the Petition and renewed motion.

